                 Case 2:21-cr-00045-JCC Document 80 Filed 09/15/21 Page 1 of 3




                                                       THE HONORABLE JOHN C. COUGHENOUR
 1

 2

 3

 4

 5

 6
                                 UNITED STATES DISTRICT COURT
 7
                                WESTERN DISTRICT OF WASHINGTON
 8                                        AT SEATTLE

 9   UNITED STATES OF AMERICA,                                CASE NO. CR21-0045-JCC
10                              Plaintiff,                    ORDER
11          v.

12   SUMIT GARG,

13                              Defendant.
14

15          This matter comes before the Court on Defendant’s Unopposed Motion to Continue Trial
16   and Pretrial Deadlines (Dkt. No. 78). Having thoroughly considered Defendant’s motion and the
17   relevant record, the Court GRANTS the motion for the reasons explained below.
18          Trial in this matter is currently set for January 10, 2022, with pretrial motions due
19   December 2, 2021. (Dkt. No. 49.) Defendant’s counsel, Mr. Camiel, was appointed to represent
20   Defendant on September 7, 2021, following the withdrawal of Defendant’s prior counsel. (Dkt.
21   Nos. 70, 72.) Defendant seeks a continuance of the trial date to “no sooner that late May 2022”
22   and a continuance of the pretrial motions deadline to 60 days before trial. (Dkt. No. 78 at 1.) Per
23   Defendant, a continuance is needed to provide sufficient time to review and analyze voluminous
24   discovery, accommodate defense counsel’s existing trial schedule, and ensure that new counsel
25   has time to adequately prepare a defense. (Id. at 2–3.) The Government does not oppose his
26   requested continuance. (Id. at 1.) Defendant has executed a speedy trial waiver. (Dkt. No. 79.)


     ORDER
     CR21-0045-JCC
     PAGE - 1
                 Case 2:21-cr-00045-JCC Document 80 Filed 09/15/21 Page 2 of 3




 1          Based on the foregoing, the Court FINDS as follows:

 2          1.       Taking into account the exercise of due diligence, a failure to grant a continuance

 3   in this case would deny defense counsel reasonable time necessary for effective preparation due

 4   to counsel’s need for more time to review the evidence, conduct investigation, consider possible

 5   defenses, and gather evidence material to the defense, as set forth in 18 U.S.C.

 6   § 3161(h)(7)(B)(iv);

 7          2.       Failure to grant a continuance would likely result in the miscarriage of justice, as

 8   set forth in 18 U.S.C. § 3161(h)(7)(B)(i);
 9          3.       The additional time requested is a reasonable period of delay, as defendants
10   requested more time to prepare for trial, investigate the matter, review additional new discovery,
11   gather evidence material to the defense, and consider possible defenses;
12          4.       The ends of justice will best be served by a continuance, and the ends of justice
13   outweigh the best interests of the public and Defendants in any speedier trial, as set forth in 18
14   U.S.C. § 3161(h)(7)(A); and
15          6.       The additional time requested between the current trial date of January 10, 2022,
16   and the new trial date is necessary to provide defense counsel reasonable time to prepare for trial
17   considering counsel’s schedule and the facts set forth above.
18          Accordingly, Defendant’s Unopposed Motion (Dkt. No. 78) is GRANTED. It is therefore

19   ORDERED that the trial date be CONTINUED from January 10 2022 to June 13, 2022, and that

20   the time between the filing of this motion to continue and the new trial date is excludable time

21   under the Speedy Trial Act, as provided in 18 U.S.C. §§ 3161(h)(7)(A), 3161(h)(7)(B)(i), and

22   3161(h)(7)(B)(iv). Any pretrial motions shall be filed no later than April 14, 2022.

23   //

24   //

25   //

26   //


     ORDER
     CR21-0045-JCC
     PAGE - 2
              Case 2:21-cr-00045-JCC Document 80 Filed 09/15/21 Page 3 of 3




 1         DATED this 15th day of September 2021.




                                                    A
 2

 3

 4
                                                    John C. Coughenour
 5                                                  UNITED STATES DISTRICT JUDGE
 6

 7

 8
 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26


     ORDER
     CR21-0045-JCC
     PAGE - 3
